DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 -23 are pending in this application.

Response to Amendment

The amendment filed on 23 July 2021 has been entered. Claim(s) 1-23 remain pending in this application.  Claim(s) 22-23 are new.

Election/Restrictions

The amendment filed 23 July 2021 has linked the previously restricted inventions as set forth in the office action mailed 23 March 2021.  The amendment has removed the search burden and thus the restriction requirement is withdrawn. Claims 6-11 are hereby rejoined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ignition system being inserted in the hole in the spike of Claim 18 and the preheater in the hole of the spike of Claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 1, 13, 16 and 17 are objected to because of the following informalities:  
In line 8 of Claim 1 “a pre-swirl chamber” should be “the pre-swirl chamber”;
Claim 13 should depend from Claim 12 to accurately depend from a claim directed towards the hybrid rocket engine;
In line 3 of Claim 16 “the primary axis of the engine” should be “a primary axis of the hybrid engine”;
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

The limitation “the plurality of orifices are stacked on top of each other in ring layers and each ring layer of orifices inject a different combustion reactant” of Claim 20 renders the claim indefinite. It is unclear how each ring layer of the plurality of orifices inject “a different combustion reactant” when the plurality of orifices are claimed in Claim 12, from which Claim 20 depends, to inject an injection fluid.  Further, it is unclear in light of the specification if the “injection fluid” of claim 12 is included in the different combustion reactants or is replaced or is in addition to the different combustion reactant. Even further, depending on which interpretation of “different combustion reactant” is used which ring layer injects the injection fluid and which injects the different combustion reactant. For the purposes of this examination 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buse (U.S. Patent No. 3,555,824), hereinafter Buse.

Regarding Independent Claim 1, Buse teaches a vortex injector (Figures 1, 3 and 4) in a hybrid rocket engine (Column 1, Lines 18-45 – the rocket engine has a solid fuel that is supplied with liquid oxidizer and therefore is a hybrid rocket engine) comprising: 
one or more primary feed lines (Figure 1 – Column 3, Lines 67-72 – the conduit, 52, is a primary feed line) that receive axial flow of an injection fluid (Figure 1 – Column 3, Lines 67-72 and Column 4, Lines 17-23 – the primary feed line receives and feeds the liquid oxygen/injection fluid in an axial flow direction/up and down); 
7) that distribute injection fluid to an injection chamber (Figure 3 – the injection orifices, 7, inject the oxidizer into the injection chamber, 5a); 
a pre-swirl chamber (8) that transforms axial flow of the injection fluid into a centrifugal flow (Figures 3 and 4 – the pre-swirl chamber, 8, directs the oxidizer from an axial direction to a circumferential flow direction, S) and distributes the centrifugal flow of the injection fluid to the one or more injection orifices (Figures 3 and 4 – the pre-swirl chamber distributes the flow of oxidizer/injection fluid to the injection orifices, 7); and 
an interface (Figure 3 – the interface is the port in the end wall, 5 – See annotated figure below for clarification) that routes the axial flow of the injection fluid from the one or more primary feed lines to a pre-swirl chamber (Figures 1 and 3 – the port/interface routes the axial flow of injection fluid from the conduit, 52, into the pre-swirl chamber, 8).


    PNG
    media_image1.png
    710
    715
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Buse

Claim(s) 1-2, 4-5, 12, 16-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline (U.S. Pre-grant Publication 2004/0055277), hereinafter Kline.

Regarding Independent Claim 1, Kline teaches a vortex injector (Figure 5) in a hybrid rocket engine (Abstract, Line 1 – the system is a hybrid rocket engine) comprising: 
one or more primary feed lines (230 and 252 and 254) that receive axial flow of an injection fluid (Figures 4 and 5 – the primary feed lines, 230 and 252 and 254, direct flows of injection fluid in the axial/up down direction); 
one or more injection orifices (Figure 5 – the injection orifices is the opening between the space, 251, and the chamber, 250, as well as, the openings between the passages in the face, 232, and the chamber, 250 – See annotated figure below for clarification) that distribute injection fluid to an injection chamber (Figure 4 –direct/distribute the injection fluid into an injection chamber, 224); 
a pre-swirl chamber (251) that transforms axial flow of the injection fluid into a centrifugal flow (Figure 6 – the pre-swirl chamber, 251, transforms the axial flow to a circumferential flow direction, S) and distributes the centrifugal flow of the injection fluid to the one or more injection orifices (Figure 5 – the pre-swirl chamber, 251, distributes the flow of injection fluid to the injection orifice between the pre-swirl chamber, 251, and the chamber, 250); and 
an interface (Figure 5 – the interface includes the passages, 256 and 258) that routes the axial flow of the injection fluid from the one or more primary feed lines to a pre-swirl chamber (Figure 5 – the interface routes the axial flow of injection fluid from the conduits, 252 and 254, into the pre-swirl chamber, 251).


    PNG
    media_image2.png
    778
    730
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Kline

Regarding claim 2, Kline teaches the invention as claimed and discussed above. Kline further teaches the interface between the one or more primary feed lines and the pre-swirl chamber begins redirection of the axial flow of the injection fluid to an off-axis flow (Figure 5 – the interface, 256 and 258, begin to turn the flow from an axial direction to a circumferential direction).

Regarding claim 4, Kline teaches the invention as claimed and discussed above. Kline further teaches the injector includes a central truncated spike (Figure 5 – the injector, which is shown in Figure 5, includes a central truncated spike, which holds the face).

Regarding Claim 5, Kline teaches the invention as claimed and discussed above. Kline further teaches the injector includes a central hole (Figure 5 – the hole that holds the injector face, 232, is a central hole of the injector) for installation of at least one enhancer for enhancing hardware (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); Further, Paragraph 0014 states, the injector face, 232, that the injection of oxidizer through face, 232, allows for the vaporization of the oxidizer which maximizes the surface area of the oxidizer, therefore the face, 232, is considered an enhancer).

Regarding Independent Claim 12, Kline teaches a hybrid rocket engine (Abstract, Line 1 – the system is a hybrid rocket engine) with a vortex flow field injection system (Figure 5) that produces a high-speed sustained vortex flow field (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)), the hybrid rocket engine comprising: 
a generally cylindrical injection chamber (224 and 250) having an inner circumference (Figure 4 – the injection chamber is cylindrically shaped and therefore an inner circumference) to comprise an outer edge of a solid propellant grain (226) in the hybrid rocket engine (Figure 4 – the solid grain, 226, is next to and defined at an outer edge by the inner circumference of the injection chamber); and 
an injection system (260, 262, 264, 266, 230, 252, 254, 256, 258 and 251) that includes a throttle valve (264 and 266) and an injector (252, 254, 256, 258 and 251) that injects injection fluid into the engine and produces a vortex flow-field for the injected fluid (Figures 5 and 6 – the injector injects fluid into the engine and produces a swirl/vortex flow-field); the injector includes one or more primary feed lines (Figure 4 – the conduits, 252 and 254, and the conduit between the tank, 222, and the injector, 230, are primary feed lines) that distribute the injection fluid throughout a pre-swirl chamber (Figure 5 – the feed lines, 252 and 254 distribute injection fluid into the pre-swirl chamber, 251) and a plurality of orifices (Figure 5 – Paragraph 0033 - the injection orifices is the opening between the space, 251, and the chamber, 250, as well as, the openings between the passages in the face, 232, and the chamber, 250 – See annotated figure below for clarification) along an inner edge of the injection chamber (Figure 5 – the orifices are at the top edge of the injection chamber), wherein the pre-swirl chamber connects to the injection chamber and at least one of the primary feed lines (Figure 5 – the pre-swirl chamber, 251, is fluidically between the injection chamber and the primary feed lines, 252 and 254, and therefore is connected to both) and redirects a primary fluid flow of the injected fluid from a primary axial direction to a centrifugal direction (Figure 6 – the pre-swirl chamber, 251, transforms the axial flow of the primary fluid flow to a circumferential flow direction, S).


    PNG
    media_image2.png
    778
    730
    media_image2.png
    Greyscale

Figure 3 - Annotated Figure from Kline

	Regarding Claims 16 and 17, Kline teaches the invention as claimed and discussed above. Kline further teaches the cylindrical injection chamber is closed off at the top of the chamber with a conical spike at the center of the chamber (Figures 4 and 5 – the center of the top of the chamber is closed off by a truncated conical spike (Claim 17), which is a type of conical spike) to direct centrifugal flow ejected from the orifices down the primary axis of the engine (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); Paragraph 0033 - Further, Figure 5 shows the conical spike/truncated conical directs the centrifugal flow down the primary axis of the engine).

	Regarding Claim 18, Kline teaches the invention as claimed and discussed above. Kline further teaches the spike has a hole passing through it (Figures 4 and 5 – the injector, 230, which has the face, 232, is inserted into a hole in the truncated spike), allowing for the insertion of an ignition system (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - Figures 4 and 5 – Paragraph 0033 – the injector, 230, and the included face, 232, allow for the injection of oxidizer into the chamber, 250, as part of a continuous ignition system).

	Regarding Claim 19, Kline teaches the invention as claimed and discussed above. Kline further teaches the hole is used for a preheater (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - Paragraphs 0032 and 0033 – the hole that holds the injector, 230, and face, 232, allows for heat to be transferred to the oxidizer flowing through the hole therefore the hole is used for a pre-heater).

	Regarding Claim 21, Kline teaches the invention as claimed and discussed above. Kline further teaches a rocket (Figure 4 – the engine is used in a rocket) comprising the hybrid rocket engine of Claim 12 (See rejection for Claim 12 above).

	Claim(s) 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasunuma (U.S. Pre-grant Publication 2008/0111089), hereinafter Hasunuma.

	Regarding Independent Claim 6, Hasunuma teaches a linear throttle valve (Figure 1b) in a hybrid rocket engine (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)), the throttle valve comprising: 
a generally cylindrical piston (65 and 66) that actuates up and down in a linear manner in line with an axis of inlet flow for injection fluid (Figures 1b, 2 and 3 – the piston moves up and down in line with the axis of the inlet, 18, and therefore with an axis of the inlet flow of fluid); and 
14) connected to the piston that redirects the injected fluid (Figure 2 – the chamber, 14, houses and therefore is connected to the piston and redirects the fluid to the outlet, 19); wherein by linearly actuating the cylindrical piston, the injection fluid changes its volumetric rate in a linear relation to the cylindrical piston's position (Figure 4 – Paragraph 0047 – the flow rate and thus the volumetric flow rate of the fluid has a linear relationship with the position of the piston as shown by the figure).

Regarding Claim 9, Hasunuma teaches the invention as claimed and discussed above. Hasunuma further teaches the linear throttle valve is positioned in line with a flow inlet axis (Figure 1b – the valve is in line with an axis of the flow inlet, 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buse in view of Briley (U.S. Patent No. 5,101,623), hereinafter Briley.

Regarding Claim 3, Buse teaches the invention as claimed and discussed above.
Buse does not teach the one or more injection orifices atomize the injection fluid.
Column 1, Lines 7-10) with an injector (32) containing one or more injection orifices (38) that atomize the injection fluid (Column 3, Lines 53-58 – the orifices atomize the fluid injected).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Buse to include the one or more injection orifices atomizing the injection fluid, as taught by Briley, in order to obtain rapid gasification and burning of the solid grain (Briley – Column 3, Lines 53-58).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasunuma in view of Valtorc (Non-Patent Literature – Difference Between an electric and pneumatic actuator), hereinafter Valtorc.

Regarding Claim 7, Hasunuma teaches the invention as claimed and discussed above.
Hasunuma does not teach the cylindrical piston is actuated with a pneumatic system.
However, Valtorc teaches the use of pneumatic system to actuate a valve (Page 1, Lines 4-6 – a pneumatic system is used to actuate the valve).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hasunuma to include the cylindrical piston is actuated with a pneumatic system, as taught by Valtorc, in order to provide a low cost actuation system that operates with a greater speed and force (Valtorc – Page 2, Lines 1-11).

Regarding Claim 8, Hasunuma teaches the invention as claimed and discussed above.
Hasunuma does not teach the cylindrical piston is actuated with an electric motor.
However, Valtorc teaches the use of electric motors to actuate a valve (Page 1, Lines 4-6 and Page 5, “explosion proof electric actuator” – an electric motor is a type of electric actuator that can be used to actuator the valves).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hasunuma to include the cylindrical piston is actuated with an electric motor, as taught by Valtorc, in order to provide an actuation system that cannot be stalled (Valtorc – Page 2, Lines 24-25).

Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kline in view of Hasunuma.

Regarding Independent Claim 6 and Claims 10 -11, Kline teaches (Claim 6) a valve in a hybrid rocket engine (Figure 4 – the hybrid rocket engine has a valve, 264) with an inlet and outlet for injection fluid (Figure 4 – the valve, 264, controls the flow of fuel, which is an injection fluid, through an inlet and outlet);
(Claim 10) the valve is couple with a vortex injector (Figures 4 and 5 and 6 – Paragraph 0033 – the valve is connected to an injector that inject fluid in a swirling/vortex motion and therefore is a vortex injector);
(Claim 11) wherein at least one outlet port of the valve is positioned so that the at least one outlet port directs injection fluid flow to at least one inlet of the vortex injector (Figure 4 – the outlet port of the valve, 264, is connected to at least one inlet of the vortex injector and directs injection fluid to the injector).
Kline does not explicitly teach (Claim 6 and Claim 10) a linear throttle valve, the throttle valve comprising: a generally cylindrical piston that actuates up and down in a linear manner in line with an axis of inlet flow for injection fluid; and a generally cylindrical chamber connected to the piston that redirects the injected fluid; wherein by linearly actuating the cylindrical piston, the injection fluid changes its volumetric rate in a linear relation to the cylindrical piston's position;
(Claim 11) wherein at least one outlet port of the linear throttle valve is positioned so that the at least one outlet port redirects injection fluid flow.
However, Hasunuma teaches (Claim 6 and Claim 10) a linear throttle valve (Figure 1b), the throttle valve comprising: 
a generally cylindrical piston (65 and 66) that actuates up and down in a linear manner in line with an axis of inlet flow for injection fluid (Figures 1b, 2 and 3 – the piston moves up and down in line with the axis of the inlet, 18, and therefore with an axis of the inlet flow of fluid); and 
a generally cylindrical chamber (14) connected to the piston that redirects the injected fluid (Figure 2 – the chamber, 14, houses and therefore is connected to the piston and redirects the fluid to the outlet, 19); wherein by linearly actuating the cylindrical piston, the injection fluid changes its volumetric rate in a linear relation to the cylindrical piston's position (Figure 4 – Paragraph 0047 – the flow rate and thus the volumetric flow rate of the fluid has a linear relationship with the position of the piston as shown by the figure);
Claim 11) wherein at least one outlet port of the linear throttle valve is positioned so that the at least one outlet port redirects injection fluid flow (Figure 1b – the fluid flows from the inlet, 18, to the outlet, 19, and therefore must turn/redirect the fluid).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kline by replacing the valve of Kline with (Claim 6) a linear throttle valve that comprises: a generally cylindrical piston that actuates up and down in a linear manner in line with an axis of inlet flow for injection fluid; and a generally cylindrical chamber connected to the piston that redirects the injected fluid; wherein by linearly actuating the cylindrical piston, the injection fluid changes its volumetric rate in a linear relation to the cylindrical piston's position; (Claim 11) and  at least one outlet port of the linear throttle valve being positioned so that the at least one outlet port redirects injection fluid flow (Figure 1b – the fluid flows from the inlet, 18, to the outlet, 19, and therefore must turn/redirect the fluid), as taught by Hasunuma, thereby making (Claim 10) the linear throttle valve being coupled to a vortex injector in order to provide a compact flow rate regulation valve where fluid is supplied in a stable fashion at a flow rate in which linearity is maintained from a closed state to a fully open state (Hasunuma – Paragraph 0009).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bradford (U.S. Patent No. 5,582,001), hereinafter Bradford, in view of Buse.

Regarding Independent Claim 12, Bradford teaches a hybrid rocket engine (Title) with, the hybrid rocket engine comprising: 
a generally cylindrical injection chamber (16) having an inner circumference to comprise an outer edge of a solid propellant grain  in the hybrid rocket engine (Figure 1 – the inner circumference of the cylindrical chamber, 16, defines the outer edge of a solid propellant grain, 58, in the hybrid rocket engine); and 
an injection system (44, 54, 50, 52, 46, 56, 26, 24 and 34) that includes a throttle valve (54) and an injector (24 and 26) that injects injection fluid (Figure 1 – the liquid oxidizer and the ignition fluid are injection fluid) into the engine (Figure 1 – the injector, 24 and 26, inject the injection fluid in the engine); the injector includes one or more primary feed lines (50 and 52) that distribute the injection fluid (Figure 1 – the primary feed lines direct/distribute the injection fluid to the injection chamber 16).
Bradford does not teach a vortex flow field injection system that produces a high-speed sustained vortex flow field;
the injection system produces a vortex flow-field for the injected fluid;
the one or more primary feed lines distribute the injection fluid throughout a pre-swirl chamber and a plurality of orifices along an inner edge of the injection chamber;
wherein the pre-swirl chamber connects to the injection chamber and at least one of the primary feed lines and redirects a primary fluid flow of the injected fluid from a primary axial direction to a centrifugal direction.
However, Buse teaches a hybrid rocket engine (Column 1, Lines 18-45 – the rocket engine has a solid fuel that is supplied with liquid oxidizer and therefore is a hybrid rocket engine) with a vortex flow field injection system (Figures 1, 3 and 4) that produces a high-speed sustained vortex flow field (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) – Further Figure 4 shows that the injection system produces a vortex flow); the injection system produces a vortex flow-field for the injected fluid (Figures 3 and 4 – the injection system produces a vortex flow field for an injection fluid);
the one or more primary feed lines (Figure 1 – Column 3, Lines 67-72 – the conduit, 52, is a primary feed line) distribute the injection fluid throughout a pre-swirl chamber (8) and a plurality of orifices along an inner edge of the injection chamber (Figure 3 – the feed lines feed injection fluid through the pre-swirl chamber, 8, to the orifices, 7, that are on an inner edge of the injection chamber, which includes the 10’’ and 5a);
wherein the pre-swirl chamber connects to the injection chamber and at least one of the primary feed lines (Figure 3 – the pre-swirl chamber is fluidically between the primary feed lines and the injection chamber therefore it connects the two) and redirects a primary fluid flow of the injected fluid from a primary axial direction to a centrifugal direction (Figures 3 and 4 – the pre-swirl chamber, 8, directs the oxidizer from an axial direction to a circumferential flow direction, S).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bradford by modifying the injector system of Bradford such that it is  a vortex flow field injection system Buse – Column 2, Lines 13-17 and 45-50).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford in view of Buse as applied to claim 12 above, and further in view of Gotzig (U.S. Pre-grant Publication 2010/0264240), hereinafter Gotzig.

Regarding Claims 13-15, Bradford in view of Buse teach the invention as claimed and discussed above.
Bradford in view of Buse do not teach wherein each orifice in the plurality of orifices has a converging (Claims 13 and 15) and diverging section (Claims 14 and 15).
However, Gotzig teaches an injection device for rockets (Title) with a plurality of orifices orifice (32 and 42) wherein each orifice in the plurality of orifices has a converging (Claims 13 and 15 - 39 and 49) and diverging section (Claims 14 and 15 -35 and 45).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bradford in view Claims 13 and 15) and diverging section (Claims 14 and 15), as taught by Gotzig, in order to provide an injection system with low hydraulic pressure loss (Gotzig – Paragraph 0010).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bradford in view of Buse as applied to claim 12 above, and further in view of Murphy (U.S. Patent No. 3,426,534), hereinafter Murphy.

Regarding Claim 20, Bradford in view of Buse teach the invention as claimed and discussed above.
Bradford in view of Buse do not teach the plurality of orifices are stacked on top of each other in ring layers and each ring layer of orifices inject a different combustion reactant.
However, Murphy teaches an injection system (Figures 1 and 2) for a rocket (Column 1, Line 25) with a plurality of orifices (58 and 59) that are stacked on top of each other in ring layers (Figure 2 – the orifices are arranged such that they are stack in ring layers, 47 and 46) each ring layer of orifices inject a different combustion reactant (Column 5, Lines 8-11 – the ring layers, 46 and 47, are supplied with different combustion reactants).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bradford in view of Buse by making the plurality of orifices are stacked on top of each other in ring layers and each ring layer of orifices inject a different combustion reactant, which are the oxidizer and ignition fluid in Bradford in view of Buse, as taught by Murphy, in order to provide an apparatus Murphy – Column 1, Lines 43-47).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford in view of Buse as applied to claim 12 above, and further in view of Hasunuma.

Regarding Claims 22 and 23, Bradford in view of Buse teach the invention as claimed and discussed above.
Bradford in view of Buse do not explicitly teach (Claim22) the throttle valve is a linear throttle valve including, a generally cylindrical piston that actuates up and down in a linear manner in line with an axis of inlet flow for injection fluid, and a generally cylindrical chamber connected to the piston that redirects the injected fluid; wherein by linearly actuating the cylindrical piston, the injection fluid changes its volumetric rate in a linear relation to the cylindrical piston's position;
(Claim 23) the linear throttle valve is positioned in line with a flow inlet axis.
However, Hasunuma teaches (Claim 22) a linear throttle valve (Figure 1b) including, 
a generally cylindrical piston (65 and 66) that actuates up and down in a linear manner in line with an axis of inlet flow for injection fluid (Figures 1b, 2 and 3 – the piston moves up and down in line with the axis of the inlet, 18, and therefore with an axis of the inlet flow of fluid); and 
a generally cylindrical chamber (14) connected to the piston that redirects the injected fluid (Figure 2 – the chamber, 14, houses and therefore is connected to the piston and redirects the fluid to the outlet, 19); wherein by linearly actuating the cylindrical piston, the injection fluid changes its volumetric rate in a linear relation to the cylindrical piston's position (Figure 4 – Paragraph 0047 – the flow rate and thus the volumetric flow rate of the fluid has a linear relationship with the position of the piston as shown by the figure);
(Claim 23) the linear throttle valve is positioned in line with a flow inlet axis (Figure 1b – the valve is in line with an axis of the flow inlet, 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bradford in view of Buse by replacing the throttle valve of Bradford in view of Buse with (Claim 22) a linear throttle valve including, a generally cylindrical piston that actuates up and down in a linear manner in line with an axis of inlet flow for injection fluid; and a generally cylindrical chamber connected to the piston that redirects the injected fluid; wherein by linearly actuating the cylindrical piston, the injection fluid changes its volumetric rate in a linear relation to the cylindrical piston's position; (Claim 23) the linear throttle valve is positioned in line with a flow inlet axis, as taught by Hasunuma, in order to provide a compact flow rate regulation valve where fluid is supplied in a stable fashion at a flow rate in which linearity is maintained from a closed state to a fully open state (Hasunuma – Paragraph 0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ROBERT THOMAS/Examiner, Art Unit 3741